     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 1 of 8 Page ID #:8252



 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
10   ROBERT LEWIS, JR.,                        )    NO. CV 19-5942 AB (AS)
                                               )
11                       Petitioner,           )
                                               )    ORDER ACCEPTING FINDINGS,
12               v.                            )
                                               )    CONCLUSIONS AND RECOMMENDATIONS OF
13   RONALD DAVIS, Warden,                     )
                                               )    UNITED STATES MAGISTRATE JUDGE
14                       Respondent.           )
                                               )
15                                             )
16
17         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
18   Petition,     all    of   the     records       herein,    the    attached    Report    and
19   Recommendation      of    a    United     States     Magistrate      Judge   (“R&R”),   and
20   Petitioner’s Objections to the R&R.                    After having made a de novo
21   determination of the portions of the R&R to which objections were
22   directed,    the     Court      concurs       with   and   accepts    the    findings   and
23   conclusions of the Magistrate Judge.                  In so doing, the Court briefly
24   addresses certain arguments raised in Petitioner’s Objections.
25
26         Petitioner identifies several purported errors in the R&R.                        For
27   instance, while discussing jury instructions, Petitioner asserts that
28
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 2 of 8 Page ID #:8253



 1   “an instruction on second degree murder was not given.”             (Objections at
 2   30).       He then argues:
 3
 4          The Magistrate Judge states that the trial court instructed
 5          the jury on second degree murder. Report at 72, n. 24.
 6          However, that is incorrect.              The Magistrate Judge cites a
 7          portion    of    the   Reporter’s    Transcript,   4RT   803-04,   which
 8          reports a chambers conference with both counsel regarding the
 9          penalty phase instruction regarding the governor’s power to
10          grant a reprieve or pardon.               Since that portion of the
11          transcript is clearly after the guilt verdict, it cannot
12          relate to a guilt phase instruction.
13
14   (Objections at 30).           Petitioner’s objection is specious.           The R&R
15   correctly cites the portion of the trial transcript in which the trial
16   court instructed the jury with CALJIC 8.30 (unpremeditated murder of the
17   second degree). (See R&R at 72 n.24; CT 119; RT 803-04).1             In any event,
18   it is hard to see where this objection gets Petitioner.             Even if the R&R
19   had cited the wrong page, it would not change the underlying fact that
20   – as the record clearly demonstrates – the jury was instructed on second
21   degree murder.         Habeas counsel is presumably familiar with the record,
22   and he has a duty of candor to the Court.              Yet, despite this duty and
23   Fed. R. Civ. P. 11, habeas counsel chose to mischaracterize the record
24   and make a frivolous objection.            See Hyp3r Inc. v. Mogimo Inc., 2017 WL
25   11515712, *3 n.2 (N.D. Cal. 2017) (“[K]nowingly making a frivolous
26
27          1
            The Objections do not mention that the R&R footnote in question
     also cited the correct page of the Clerk’s Transcript setting forth
28   CALJIC 8.30.

                                                 2
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 3 of 8 Page ID #:8254



 1   argument    runs    afoul     of   Federal    Rule    of    Civil   Procedure    11    and
 2   [counsel’s] duty of candor to the Court.”).
 3
 4         Nor is this an isolated instance.             Habeas counsel also accuses the
 5   R&R of “misquot[ing] the transcript” during the discussion of defense
 6   counsel’s closing argument, asserting the R&R “states that [defense
 7   counsel] said . . . ‘I think there is something else involved.’                     [R&R]
 8   at 97:18-19.     Critically, the actual transcript says, ‘I think there is
 9   somebody else involved.’           4 RT 750.”        (Objections at 47).        But once
10   again, habeas counsel’s accusations are inaccurate.                   First, the page
11   habeas counsel cites is part of the prosecutor’s closing argument and
12   does not contain the quote habeas counsel discusses.                     (See RT 750).
13   Second, and more importantly, the R&R correctly quotes defense counsel’s
14   closing argument.         (See R&R at 97).       Defense counsel said “I think there
15   is   something     else    involved”   not   “I     think   there   is   somebody     else
16   involved.”    (RT 777).      Third, it is unclear what habeas counsel hopes to
17   gain by misquoting the record since the R&R also accurately quoted the
18   very next line of defense counsel’s closing argument, which said “Do you
19   think there is somebody else that could have been involved with Mr.
20   Lewis?”    (RT 777; see R&R at 97).              Whether defense counsel referenced
21   “somebody” once or twice does not alter the basis of Petitioner’s
22   ineffective assistance of counsel claim.                However, “[l]egal arguments
23   depend on facts and so lawyers have a responsibility to recite the
24   record fairly and accurately.”          Frunz v. City of Tacoma, 476 F.3d 661,
25   665 (9th Cir. 2007).         Habeas counsel’s blatant mischaracterizations of
26   the record do not enhance the credibility of Petitioner’s Objections.
27   Cf. Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994) (“Lawyers are not
28   called ‘counsel’ for nothing.          The judge is counseled by the lawyers as

                                                  3
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 4 of 8 Page ID #:8255



 1   to how he should proceed.          The attentiveness with which the judge
 2   listens to the lawyers’ advice is tempered by his judgment about the
 3   credibility of the particular lawyer.”).
 4
 5         Nor is this all.       In discussing Ground Five – Petitioner’s claim
 6   that defense counsel provided ineffective assistance in failing to
 7   determine whether a mental defense was available – the R&R provided a
 8   brief background on the admissibility of certain mental health evidence,
 9   accurately stating:
10
11         At the time of Petitioner’s trial – and currently – California
12         law precluded use of “[e]vidence of mental disease, mental
13         defect, or mental disorder” to negate the capacity to form any
14         mental state; rather, such evidence is admissible solely on
15         the issue of “whether or not the accused actually formed a
16         required    specific    intent,   premeditated,     deliberated,    or
17         harbored malice aforethought, when a specific intent crime is
18         charged.”
19
20   (R&R at 88 (quoting P.C. § 28(a) (1983)).          However, in his Objections,
21   habeas counsel asserts:
22
23         [W]e respectfully point out that the Report misstates the law
24         regarding the admissibility of expert testimony on mental
25         states. “While it is true that California Penal Code [“P.C.”]
26         [§] 28 prohibited expert testimony on the ultimate issue of
27         whether a person had the capacity to form a particular intent
28         or mental state, it did not preclude evidence as to the

                                              4
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 5 of 8 Page ID #:8256



 1         defendant’s mental state at the time of the events. . . .
 2         [T]hen as now, the ultimate question of capacity to form
 3         intent or mental state was reserved to the jury but evidence
 4         of a defendant’s mental condition was admissible through
 5         expert   and   lay   testimony.        [¶]     Having   addressed   that
 6         fundamental misconception, the rest is evident.
 7
 8   (Objections at 41).         Once again, habeas counsel has fundamentally
 9   misconstrued the record.      As is clear from the language set forth above,
10   the R&R never stated that all expert testimony on mental states was
11   inadmissible, it simply quoted P.C. § 28(a) regarding the limits of
12   certain mental health evidence.2        In essence, habeas counsel has set up
13   a “straw man” argument to deflect from the issues raised in the R&R.3
14
15         2
            Moreover, in addition to quoting P.C. § 28(a), the R&R also cited
     Ben-Sholom v. Ayers, 674 F.3d 1095, 1100 (9th Cir. 2012), which states:
16
17         Under California law, evidence of “mental disease, mental
           defect, or mental disorder” cannot be used to show or negate
18         capacity to form intent but rather only to show “whether or
           not the accused actually formed a required specific
19         intent. . . .” Under this benchmark, the trier of fact makes
           the determination, and experts may not offer opinions on the
20
           ultimate issue.”
21
     Id. at 1100 (citing P.C. §§ 28(a), 29).            Habeas counsel fails to discuss
22   this citation.
23         3
            To support his “straw man” argument, habeas counsel cites People
     v. Pearson, 56 Cal. 4th 393 (2013), which stated, among other things,
24   the undisputed proposition that P.C. §§ 28 and 29 “‘leave an expert
25   considerable latitude to express an opinion on the defendant’s mental
     condition at the time of offense, within the confines, of course, of its
26   twin prohibitions: no testimony on the defendant’s capacity to have, or
     actually having, the intent required to commit the charged crime.’” Id.
27   at 451. Although not cited by habeas counsel, Pearson also commented
     that P.C. § 28(a) “precludes evidence showing diminished capacity,
28   although it permits evidence of mental disease to be admitted ‘solely on

                                              5
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 6 of 8 Page ID #:8257



 1   In particular, the R&R recommends rejecting Ground Five because it is
 2   vague and conclusory, “defense counsel consulted with two mental health
 3   experts and, based on their opinions, declined to pursue a mental health
 4   defense[,]” and Petitioner cannot demonstrate prejudice.                (R&R at 88-
 5   94).     Petitioner’s Objections provide no basis for rejecting these
 6   conclusions.
 7
 8          Finally, the Objections argue the R&R erred in discussing Ground
 9   Six, which asserted defense counsel was ineffective in failing to fully
10   prepare an alibi defense.          In particular, as part of Ground Six,
11   Petitioner claimed that defense counsel was ineffective in failing to
12   “‘call    Petitioner’s     wife   for   the   simple    purpose    of     verifying
13   Petitioner’s prior use of the vehicle.’”        (R&R at 95 (citing Petition at
14   44-47)). However, citing multiple cases such as United States v. Berry,
15   814 F.2d 1406 (9th Cir. 1987), the R&R recommended rejecting this
16   contention, stating “Petitioner has not provided the declaration of his
17   wife or any other competent evidence indicating she was available and
18   willing to testify on Petitioner’s behalf and providing the substance of
19   such testimony. Accordingly, Petitioner’s claim is without merit.” Id.
20   at 96 (footnote omitted).          However, Petitioner contends the R&R’s
21   analysis is erroneous under Alcala v. Woodford, 334 F.3d 862 (9th Cir.
22   2003).
23
24
25
     the issue of whether or not the accused actually formed a required
26   specific intent, premeditated, deliberated, or harbored malice
     aforethought, when a specific intent crime is charged.’” Id. at 450
27   (quoting P.C. § 28(a)). In other words, the case habeas counsel relies
     upon to argue the R&R misconstrues the law supports the R&R’s completely
28   accurate recitation of California law as set forth in P.C. § 28(a).

                                              6
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 7 of 8 Page ID #:8258



 1         In Alcala, the Ninth Circuit distinguished Berry and related cases
 2   in a situation in which Alcala’s trial counsel failed to call a Knotts
 3   Berry Farm employee as an alibi witness after the employee had been
 4   interviewed by the police, provided a tape-recorded interview to a
 5   defense investigator, and been subpoenaed for trial.               Alcala, 334 F.3d
 6   at 870-72.     In so doing, the Ninth Circuit explained that “[t]he fact
 7   that [the witness] was under subpoena to testify is sufficient to
 8   establish, by a preponderance of the evidence, that she could have been
 9   called to testify, and the [police and recorded] interviews submitted at
10   the evidentiary hearing were sufficient to establish what her testimony
11   would have been.”        Id. at 872.    Here, however, Petitioner has not shown
12   his wife – who he has not even identified by name – was subpoenaed for
13   trial or could have been called to testify.              Moreover, Petitioner has
14   not presented any evidence comparable to the police report and recorded
15   interview establishing the substance of Petitioner’s wife’s testimony.
16   Instead,    the   only    evidentiary      support   Petitioner    presents   is   the
17   declaration of defense counsel’s investigator, Kristina Kleinbauer, who
18   stated “I also spoke with [Petitioner’s] father and wife who confirmed
19   that he had used the car before the prosecution said he stole it and
20   killed the owner.” (Kleinbauer Decl., ¶ 9).             This single vague hearsay
21   statement    is   not    akin   to   the   police    interview    and   tape-recorded
22   statement given in Alcala.           Accordingly, Alcala is distinguishable and
23   the R&R appropriately cited Berry and related cases.                Anyway, even if
24   this was not the case, Petitioner has not, and cannot, show prejudice.
25
26         Petitioner’s remaining objections are without merit for the reasons
27   set forth in the R&R.
28

                                                 7
     Case 2:19-cv-05942-AB-AS Document 35 Filed 11/25/20 Page 8 of 8 Page ID #:8259



 1         IT IS ORDERED that Judgment be entered denying the Petition with
 2   prejudice.
 3
 4         IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 5   the Magistrate Judge’s Report and Recommendation and the Judgment herein
 6   on counsel for Petitioner and counsel for Respondent.
 7
 8         LET JUDGMENT BE ENTERED ACCORDINGLY.
 9
10               DATED: November 25, 2020.
11
12
                                               ANDRÉ BIROTTE, JR.
13                                        UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              8
